Case: 19-10039      Document: 00515009858         Page: 1    Date Filed: 06/25/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-10039                            June 25, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
BRANDY VAUGHN,

              Plaintiff - Appellant

v.

ULTA SALON, COSMETICS & FRAGRANCE INCORPORATED,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CV-2076


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM:*
       Affirmed. See Fifth Cir. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.